             Case 1:15-cr-00379-PKC Document 120 Filed 12/17/19 Page 1 of 9



     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
                                             -   -   -    -   -    X

      UNITED STATES OF AMERICA                                          SUPERSEDING INDICTMENT

               - v. -                                                   S5 15 Cr. 379 (PKC)

      AMADO BELTRAN BELTRAN,
           a/k/a "Don Amado,"
      OTTO RENE SALGUERO MORALES,
           a/k/a "Otto Salguero,"
      RONALD ENRIQUE SALGUERO PORTILLO,"
           a/k/a "Ronald Salguero," and
      FERNANDO FELIX RODRIGUEZ,
           a/k/a "Don Fernando,"

                                     Defendants.
                                                                   X


                                      COUNT ONE
                           (Cocaine Importation Conspiracy)

                  The Grand Jury charges:

                  1.     From at least in or about 2004, up to and including

     2019,   in Honduras,       Guatemala,~ Mexico,               and elsewhere,   and in an
..
     offense   begun      and   committed    out         of       the   jurisdiction   of   any

     particular state or district of the United States, AMADO BELTRAN

     BELTRAN, a/k/a "Don Amado," OTTO RENE SALGUERO MORALES, a/k/a "Otto

     Salguero,"        RONALD   ENRIQUE     SALGUERO              PORTILLO,   a/k/a    "Ronald

     Salguero," and FERNANDO.FELIX RODRIGUEZ, a/k/a "Don Fernando," the

     defendants, and others known and unknown, at least one of whom has

     been first brought to and arrested in the Southern District of New
        Case 1:15-cr-00379-PKC Document 120 Filed 12/17/19 Page 2 of 9



York,      intentionally                and       knowingly        combined,           conspired,

confederated,        and agreed together and with each other to violate

the narcotics laws of the United States.

               2.        It was a part and an object of the conspiracy that

AMADO    BELTRAN         BELTRAN,       a/k/a     "Don     Amado,"      OTTO    RENE    SALGUERO

MORALES, a/k/a "Otto Salguero," RONALD ENRIQUE SALGUERO PORTILLO,

a/k/a "Ronald Salguero," and FERNANDO FELIX RODRIGUEZ, a/k/a "Don

Fernando," the defendants, and others known and unknown, would and

did import into the United States from a place outside thereof a

controlled substance, in violation of Title 21, United States Code,

Sections 952 (a) and 960 (a) (1).

               3.    It       was      further        a   part   and    an     object    of   the

conspiracy that AMADO BELTRAN BELTRAN,                           a/k/a "Don Amado," OTTO

RENE    SALGUERO         f-:IORALES,    a/k/ a    "Otto      Salguero,   11
                                                                               RONALD    ENRIQUE

~ALGUERO   PORTILL_O,          a/k/a     "Ronald Salguero,         11
                                                                        and FERNANDO FELIX

RODRIGUEZ, a/k/a "Don Fernando," the defendants, and others known

and unknown,        would and did manufacture,                   distribute,      and possess

with    intent      to     distribute         a   controlled       substance,      intending,

knowing, and having reasonable cause to believe that such substance

would be unlawfully imported into the United States and into waters

within a distance of 12 miles of the coast of the United States,

in violation of Title 21, United States Code, Sections 959(a) and

960 (a) (3).



                                                  2
       Case 1:15-cr-00379-PKC Document 120 Filed 12/17/19 Page 3 of 9



             4.      It    was    further       a   part     and   an   object   of     the

conspiracy that AMADO BELTRAN BELTRAN,                      a/k/a "Don Amado," OTTO

RENE   SALGUERO      MORALES,      a/k/a    "Otto      Salguero,"       RONALD   ENRIQUE

SALGUERO   PORTILLO,       a/k/a    "Ronald Salguero,"             and FERNANDO       FELIX

RODRIGUEZ, a/k/a "Don Fernando," the defendants, and others known

and unknown, would and did, on board an aircraft registered in the

United States, manufacture, distribute, and possess with intent to

distribute a controlled substance, in violation of Title 21, United

States Code, Sections 959 (c) and 960 (a) (3).

             5.     The     controlled          substance      that     AMADO    BELTRAN

BELTRAN, a/k/a "Don Amado," OTTO RENE SALGUERO MORALES, a/k/a "Otto

Salguero,"        RONALD    ENRIQUE    SALGUERO            PORTILLO,    a/k/a    "Ronald

Salguero," and FERNANDO FELIX RODRIGUEZ, a/k/a "Don Fernando," the

defendants, conspired to (i)           import into the United States from a

place outside thereof,           (ii) manufacture and di§tribute, intending,

knowing, and having reasonable cause to believe that such substance

would be unlawfully imported into the United States and into waters

within a distance of 12 miles of the coast of the United States

from a place outside thereof,              and      (iii) manufacture, distribute,

and possess on board an aircraft registered in the United States,

was five kilograms and more of mixtures and substances containing




                                            3
         Case 1:15-cr-00379-PKC Document 120 Filed 12/17/19 Page 4 of 9



a detectable amount of cocaine,                  in violation of Title 21, United

States Code, Section 960 (b) (1) (B).

            (Title 21, United States Code, Section 963; and
             Title 18, United States Code, Section 3238.)

                               COUNT TWO
          (Possession of Machineguns and Destructive Devices)

                The Grand Jury further charges:

                6.      From at least in or about 2004, up to and including

2019,    in Honduras,         Guatemala,     Mexico,      and elsewhere,    and in an

offense     begun       and    committed     out    of    the   jurisdiction    of   any

particular state or district of the United States and for which

one of two or more joint offenders has been first brought to and

arrested    in       the    Southern     District    of   New   York,   AMADO   BELTRAN

BELTRAN, a/k/a "Don Amado," OTTO RENE SALGUERO MORALES, a/k/a "Otto

Salguero,"           RONALD    ENRIQUE     SALGUERO       PORTILLO,     a/k/a   "Ronald

Salguero," and FERNANDO FELIX RODRIGUEZ, a/k/a "Don Fernando," the

defendants, during and in relation to a drug trafficking crime for

which they may be prosecuted in a court of the United States, to

wit, the narcotics importation conspiracy charged in Count One of

this Superseding Indictment, knowingly used and carried firearms,

and,    in furtherance of such crime,               knowingly possessed firearms,

and     aided    and       abetted   the   use,     carrying,    and    possession   of

firearms,       to wit, machineguns that were capable of automatically




                                             4
i\
             Case 1:15-cr-00379-PKC Document 120 Filed 12/17/19 Page 5 of 9



     shooting more than one shot, without manual reloading, by a single

     function of the trigger, as well as destructive devices.

                          (Title 18, United States Code,
             Sections 924 (c) (1) (A), 924 (c) (1) (B) (ii), 3238, and 2.)

                                COUNT THREE
        (Conspiracy to Possess Machineguns and Destructive Devices)

                  The Grand Jury further charges:

                  7.     From at least in or about 2004, up to and including

     2019,   in Honduras,       Guatemala,   Mexico,      and elsewhere,         and in an

     offense    begun     and   committed    out     of   the    jurisdiction      of   any

     particular state or district of the United States, AMADO BELTRAN

     BELTRAN, a/k/a "Don Amado," OTTO RENE SALGUERO MORALES, a/k/a "Otto

     Salguero,"        RONALD   ENRIQUE     SALGUERO      PORTILLO,       a/k/a    "Ronald

     Salguero," and FERNANDO FELIX RODRIGUEZ, a/k/a "Don Fernando," the

     defendants, and others known and unknown, at least one of whom has

     been first brought to and arrested in the Southern District of~New

     York,     intentionally         and     knowingly          combined,     conspired,

     confederated, and agreed together and with each other to violate

     Title 18, United States Code, Section 924(c).

                  8.     It was a part and an object of the conspiracy that

     AMADO    BELTRAN     BELTRAN,   a/k/a    "Don    Amado,"      OTTO   RENE    SALGUERO

     MORALES, a/k/a "Otto Salguero," RONALD ENRIQUE SALGUERO PORTILLO,

     a/k/a "Ronald Salguero," and FERNANDO FELIX RODRIGUEZ, a/k/a "Don




                                              5
       Case 1:15-cr-00379-PKC Document 120 Filed 12/17/19 Page 6 of 9



Fernando," the defendants, and others known and unknown, would and

did, during and in relation to a drug trafficking crime for which

they may be prosecuted in a court of the United States, to wit,

the narcotics importation conspiracy charged in Count One of this

Superseding Indictment, knowingly use and carry firearms, and, in

furtherance       of     such   drug    trafficking            crime,   knowingly    possess

firearms, including machineguns that were capable of automatically

shooting more than one shot, without manual reloading, by a single

function    of     the    trigger,          as   well     as    destructive   devices,     in

violation         of     Title        18,        United        States    Code,      Sections

924 (c) (1) (A) (i) and 924 (c) (1) (B) (ii).

     (Title 18, United States Code, Sections 924(0) and 3238.)

                                 FORFEITURE ALLEGATION
                                   (As to Count One)

             9.        As a result of committing the controlled substance

offense charged in Count One of this Superseding Indictment, AMADO

BELTRAN BELTRAN, a/k/a "Don Amado," OTTO RENE SALGUERO MORALES,
  '
a/k/a "Otto Salguero," RONALD ENRIQUE SALGUERO PORTILLO, a/k/a

"Ronald     Salguero,"          and    FERNANDO         FELIX    RODRIGUEZ,      a/k/a   "Don

Fernando," the defendants,                  shall     forfeit     to the United States,

pursuant to Title 21,             United States Code,             Sections 853 and 970,

any and all property constituting, or derived from,                           any proceeds

the defendants obtained,               directly or indirectly,            as a result of




                                                  6
      Case 1:15-cr-00379-PKC Document 120 Filed 12/17/19 Page 7 of 9



the offense, and any and all property used, or intended to be used,

in any manner or part, to commit, and to facilitate the commission

of the offense charged in Count One of this Superseding Indictment.

                            FORFEITURE ALLEGATION
                        (As to Counts Two and Three)

             10.   As a result of committing the offenses charged in

Counts Two and Three of this Superseding Indictment, AMADO BELTRAN

BELTRAN, a/k/a "Don Amado," OTTO RENE SALGUERO MORALES, a/k/a "Otto

Salguero,"     RONALD    ENRIQUE        SALGUERO   PORTILLO,    a/k/a     "Ronald

Salguero," and FERNANDO FELIX RODRIGUEZ, a/k/a "Don Fernando," the

defendants, shall forfeit to the United States, pursuant to Title

18, United States Code, Section 924(d), all firearms and ammunition

involved in and used in the commission of the offenses charged in

Counts Two and Three of this Superseding Indictment.

                        Substitute Assets Provision

             11.   If any of the above-described forfeitable property,

as a result of any act or omission of AMADO BELTRAN BELTRAN, a/k/a

"Don Amado," OTTO RENE SALGUERO MORALES,              a/k/a "Otto Salguero,"

RONALD ENRIQUE      SALGUERO   PORTILLO,      a/k/a   "Ronald Salguero," and

FERNANDO FELIX RODRIGUEZ, a/k/a "Don Fernando," the defendants:

                   a.    cannot    be    located upon   the    exercise   of due

                         diligence;

                   b.    has been transferred or sold to, or




                                          7
      Case 1:15-cr-00379-PKC Document 120 Filed 12/17/19 Page 8 of 9



                      deposited with, a third person;

                c.    has been placed beyond the jurisdiction of the

                      Court;

                d.    has been substantially diminished in value; or

                e.   has been commingled with other property which

                      cannot be subdivided without difficulty,

it is the intent of the United States, pursuant to Title 21, United

States Code, Sections 853(p) and 970, and Title 28, United States

Code, Sec,tion 2461 (c), to seek forfeiture of any other property of

the defendants up to the value of the above forfeitable property.

      (Title 21, United States Code, Sections 853 & 970; and
         Title 28, United States Code, Section 2461(c) .)




                                        GEOFFY8.    BERMAN
                                        United States Attorney




                                    8
                                                          \   \
Case 1:15-cr-00379-PKC Document 120 Filed 12/17/19 Page 9 of 9




                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK


                       UNITED STATES OF .AMERICA

                                    - v. -

                  .AMADO BELTRAN BELTRAN,
                     a/k/a "Don Amado,"
               OTTO RENE SALGUERO MORALES,
                  a/k/a "Otto Salguero,"
            RONALD ENRIQUE SALGUERO PORTILLO,
              a/k/a "Ronald Salguero," and
                FERNANDO FELIX RODRIGUEZ,
                   a/k/a "Don Fernando,"
                         Defendants.




                        SUPERSEDING INDICTMENT

                         S5 15 Cr. 379 (PKC)

                         (21 U.S.C. § 963; and
              ~    18   u.s.c.  §§ 924, 3238, 2.)




                                             GEOFFREY S. BERMAN
                                        United States Attorney.



                                 A TRUE BILL




       +i \J
                    -4
                   $'Vf){_r   ~ r/\l;        1= ~d !c,, { iM--€ n
                                                                    Foreperson.


                                                                    +
         ,Ac-re.\. i      wc;l'\c   r   c:--1'),   +s   Is Sv~ c!
